Exhibit 10.5

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into as of the
4th day of September, 2008 by and among Taylor Capital Group, Inc. (“TCGI”),
Cole Taylor Bank (the “Bank”), and Jeffrey W. Taylor (“Consultant”) (together,
the “Parties”). This Agreement shall become effective only upon the Closing on
the Closing Date (as such terms are defined in the Securities Purchase
Agreement) contemplated by that certain Securities Purchase Agreement dated as
of September 4, 2008 by and among TCGI, the Bank and each of the preferred stock
investors listed on the Schedule of Buyers attached thereto (the “Securities
Purchase Agreement”). Prior to such Closing and notwithstanding any provision in
this Agreement to the contrary, this Agreement shall not be effective and
Consultant shall have no rights of any kind hereunder. In the event that the
Closing contemplated by the Securities Purchase Agreement does not occur on or
before December 31, 2008, this Agreement shall not become effective and shall be
void and of no effect.

RECITALS:

A. The Bank desires to retain Consultant to perform the services described
below, and TCGI desires for Consultant to serve as Vice Chairman of the Board of
Directors of TCGI and as a member of the Board of Directors of the Bank during
the Term, and Consultant desires to provide such services and to act in such
capacity on the terms and conditions set forth in this Agreement; and

B. The Parties desire to enter into this Agreement to set forth the terms and
conditions of Consultant’s engagement and certain other agreements which will
survive the Term, as set forth below.

NOW, THEREFORE, in consideration of the premises, the mutual covenants,
promises, and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound, agree as set forth herein.

1. ENGAGEMENT. For a term of twelve (12) months, commencing on the date hereof
(the “Term”), the Bank engages Consultant to assist the Bank in developing,
maintaining and strengthening relationships with the Customers (as defined in
Section 7(b)(i)) of the Bank and within the community that the Bank serves to
further the Bank’s business interests and growth strategy, in accordance with
the terms and conditions herein. Unless as otherwise provided under this
Agreement or as required by law, neither TCGI nor the Bank may terminate this
Agreement for any reason whatsoever (whether for cause, disability, failure to
perform or otherwise) prior to the end of the Term.

1.1 Duties. During the Term, Consultant shall make himself available to TCGI and
the Bank at such times as are mutually agreeable, and shall, upon the reasonable
request of TCGI or the Bank, furnish to it reasonable services of an advisory
and consulting nature with respect to such operating matters as TCGI or the Bank
may reasonably call upon Consultant to furnish. The Consultant shall have no
obligation to spend a specified amount of hours per month or in the aggregate
during the Term in the performance of his duties hereunder. Consultant may
perform his consulting obligations from any location chosen by the Consultant
including by telephone, electronic mail or facsimile and shall be entitled to
maintain use of his current office at the Bank’s premises during the Term.
During the Term, subject to



--------------------------------------------------------------------------------

the prior consent of TCGI’s Board of Directors (which consent shall not be
unreasonably withheld), the Consultant is free to perform work on behalf of
himself, or persons or entities other than TCGI and the Bank; provided that in
any event such work shall not conflict with the interests of the Bank or TCGI or
interfere with Consultant’s obligations hereunder. Consultant will report
periodically on his activities to the Board of Directors of TCGI as requested by
TCGI’s Executive Committee.

1.2 Independent Contractor; Performance of Services. In providing services under
this Agreement, Consultant shall be acting solely as an independent contractor
and not as an employee of the Bank. Consultant shall have no right or authority
to bind, assume or create any obligation or responsibility on behalf of TCGI or
the Bank or to make any representations on their behalf, except as authorized by
the Board of Directors of TCGI or the Bank, as applicable. Consultant shall be
responsible for compliance with all laws, rules and regulations relating to the
services rendered hereunder, including without limitation, payment of taxes and
any related reporting obligations.

 

  2. FEES AND BENEFITS.

2.1 Monthly Fee. On the last business day of each month during the Term, the
Bank will pay to Consultant a monthly fee of Forty Thousand Dollars ($40,000)
for that month’s service; provided, however, that, to the extent the first day
or last day of the Term does not fall on the first or last day of a month,
respectively, the monthly fee for such month shall be prorated based on the
number of days included in the Term in such month with such payment to be made
to the Consultant as of the last day of the first month in which the first day
of the Term falls and the last day of the last month that includes the last day
of the Term, respectively.

2.2 Final Payment.

(a) Following the expiration of the Term, which shall be Consultant’s
“separation from service” (as defined in Treasury Regulation
Section 1.409A-1(h)) with TCGI and the Bank, unless the Parties hereto have
entered into a new consulting or employment agreement as of such separation from
service, subject to the terms of this Agreement, and provided that Consultant
shall have executed a release in substantially the form attached hereto as
Exhibit A, and such release shall have become irrevocable within sixty (60) days
after Consultant’s date of separation from service, the Bank shall pay
Consultant One Million Two Hundred and Fifty Thousand Dollars ($1,250,000) (the
“Final Payment”), which Final Payment shall be payable in a cash lump sum on the
seventieth (70th) day after such date of separation from service (the “Final
Payment Date”); provided further, that if the Consultant is a “specified
employee” (as defined in Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”) and Treasury Regulation Section 1.409A-1(i)) on the
date of his separation from service, the Final Payment shall be made on the
first business day following the six-month anniversary of his separation from
service. However, if the Parties enter into a new consulting or employment
agreement prior to the Final Payment Date, then the Final Payment shall not be
due, payable or paid to Consultant.

 

2



--------------------------------------------------------------------------------

(b) If Consultant dies during the Term, the Bank shall pay to Consultant’s
beneficiary (as determined under Section 19.10) (i) $480,000 in twelve
(12) equal monthly installments beginning on the first business day of the month
following the month in which the Consultant dies, and (ii) the Final Payment of
$1,250,000 in a cash lump sum payment no later than 30 days after the date of
his death.

2.3 Employee Benefit Plans. Beginning on the date hereof, Consultant shall be
eligible to elect continued coverage for himself, his spouse, and his eligible
dependents under the group medical and dental plans available to similarly
situated senior executives of the Bank pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”). If Consultant elects
continuation coverage for medical coverage, dental coverage or both, the Bank
shall subsidize the premium charged so that the amount of such premium payable
by Consultant for continued coverage for himself, his spouse, and his eligible
dependents shall equal the amount payable by active senior executives of the
Bank for similar coverage as adjusted from time to time. Subsequent to the
continuation period provided to Consultant under COBRA continuation of coverage
provisions in the Bank’s group medical and dental plans, the Bank shall make
commercially reasonable efforts (which shall not be materially costly) to
continue to cover Consultant, his spouse and his eligible dependents under the
Bank’s group medical and dental plans at Consultant’s cost, until Consultant
attains eligibility for Medicare. If such continued coverage should not be
feasible under the Bank’s medical and dental plans pursuant to the preceding
sentence, then the Bank shall make commercially reasonable efforts (which shall
not be materially costly) to assist Consultant in securing medical and dental
insurance coverage, provided that the costs of any such coverage shall be borne
entirely by Consultant, and neither the Bank nor TCGI shall have any liability
with respect to the provision of any such coverage to Consultant.

To the extent necessary to avoid the application of Section 409A with respect to
amounts reimbursed or paid under this Section 2.3, the amount of reimbursement
or in kind benefit provided during one calendar year shall not affect the amount
of reimbursement or benefit provided during a subsequent calendar year, the
reimbursement or benefit may not be exchanged or substituted for other forms of
compensation to Consultant, and any premium payments will be paid by the Bank by
their due date, as determined by the insurer, and any reimbursement made to the
Consultant will be made within 30 days of Consultant’s submissions of
appropriate documentation; provided, however, in no event will any such
reimbursement or payment be made later than the last day of Consultant’s taxable
year following the taxable year in which he incurred the expense giving rise to
such reimbursement.

2.4 Business Expenses. The Bank will reimburse Consultant for all reasonable
business expenses incurred by him in his position as Consultant only (and not as
a director), during the Term upon receipt of expense vouchers in a form
satisfactory to the Bank in accordance with the Bank’s policies in existence
from time to time.

2.5 TCGI Director Fees Only. For so long as the Consultant is a director (but
not an employee of TCGI or the Bank at such time) of TCGI or the Bank, he shall
be entitled to and shall receive customary cash, equity and other compensation
for board service on the same terms and conditions as other non-employee
directors of

 

3



--------------------------------------------------------------------------------

TCGI. For the avoidance of doubt, though Consultant may serve as both a director
of the Bank and TCGI in accordance with this Agreement, Consultant shall only be
paid customary cash, equity and other compensation for board service as a
non-employee director of TCGI and shall not be entitled to any compensation for
service as a director of the Bank. If the Consultant is an employee of TCGI or
the Bank at any time that he serves as a director of TCGI or the Bank, he shall
not be entitled to or paid any compensation described under this Section 2.5.

3. RETURN OF PROPERTY. At the time that Consultant’s engagement terminates, or
at any other time that TCGI or the Bank so requests, Consultant will promptly
return and turn over to TCGI or the Bank all property of the Bank, its Customers
(as defined in Section 7(b)(i)) and TCGI, including but not limited to, all
Confidential Information in Consultant’s possession or control, whether in
written form, stored electronically or in physical form. Consultant will not
keep any copies of such materials.

4. WORKS BELONG TO THE BANK AND TCGI. The Bank has retained Consultant to
provide services for the Bank, so all work product primarily relating to the
business of the Bank that Consultant develops during the Term and/or has
developed during his prior retention or employment with the Bank or TCGI
(“Work”) shall be the sole property of the Bank and/or TCGI, as appropriate. The
Bank and/or TCGI shall be the sole owner(s) of all patents, copyrights and other
rights relating to Works. Consultant acknowledges that all Works are works for
hire that become property of the Bank and/or TCGI, and Consultant assigns to the
Bank and/or TCGI as applicable, any and all rights that Consultant may have or
acquire in all Works. Consultant also acknowledges that any business he
generates during the Term and/or any business he has generated and/or has
developed during his prior retention or employment with the Bank or TCGI, shall
belong to the Bank and/or TCGI as applicable.

5. COOPERATION. Consultant agrees that both during and after the Term, he shall,
at the reasonable request of TCGI or the Bank, render all reasonable assistance
and perform all lawful reasonable acts that TCGI or the Bank considers necessary
or advisable in connection with any litigation, other legal proceedings or
regulatory matters involving TCGI or the Bank or any present or former director,
officer, member, manager, shareholder, executive, agent, representative,
consultant, Customer (as defined in Section 7(b)(i)) or vendor of TCGI or the
Bank. Consultant also agrees that, in addition to the other obligations set
forth in this Agreement, during the Term and for as long thereafter as shall be
deemed reasonably necessary by TCGI or the Bank, he will consult, assist and
reasonably cooperate with TCGI and the Bank in any negotiation, transaction,
inquiry, regulatory review, investigation or other action arising out of matters
in which he was involved while engaged by TCGI or the Bank or otherwise employed
by TCGI or the Bank or as to which he may have pertinent information. Consultant
agrees that he will make himself reasonably available for preparation for
hearings, interviews, proceedings, litigation or other matters. TCGI and the
Bank agree to make reasonable efforts to provide Consultant with reasonable
notice in the event his assistance, cooperation or participation is required.
TCGI or the Bank will reimburse reasonable out-of-pocket expenses incurred by
Consultant as a direct result of his cooperation hereunder, provided that such
expenses are supported by appropriate documentation in accordance with TCGI’s
policies and have prior approval by either TCGI or the Bank. Notwithstanding
anything to the contrary herein provided, the amount of reimbursement provided
during one calendar year shall not affect the amount of reimbursement provided
during a subsequent calendar year, the reimbursement may not be

 

4



--------------------------------------------------------------------------------

exchanged or substituted for other forms of compensation to Consultant, and any
reimbursement will be paid within 30 days of Consultant’s submissions of
appropriate documentation, provided, however, in no event later than the last
day of Consultant’s taxable year following the taxable year in which he incurred
the expense giving rise to such reimbursement. The reimbursement provisions of
this Section 5 shall be in effect for the lifetime of Consultant.

6. COMMENTS CONCERNING THE BANK OR TCGI. Consultant agrees that, during and
after the Term, he will not, directly or indirectly, individually or in concert
with others, engage in any conduct or make any statement calculated or likely to
have the effect of defaming or disparaging or otherwise reflecting poorly upon
the Bank, TCGI and/or its or their respective Customers, executives, officers,
directors, shareholders, managers, members, suppliers, or joint venturers
concerning their products, reputations, services, good will, or business
opportunities; provided however, that nothing in this Agreement is intended to
preclude Consultant from providing truthful and non-malicious testimony if
properly subpoenaed to testify under oath.

7. CONFIDENTIALITY AND NON-SOLICITATION PROVISIONS.

(a) Confidential Information. Consultant acknowledges that he is or will be in a
position of trust and in the course of his retention, he continues to be given
access to Confidential Information (as defined below) of TCGI, the Bank and its
or their Customers. This Confidential Information is not generally known, has
been generated at great effort and expense, and has been maintained in a
confidential manner by TCGI and/or the Bank. Consultant agrees to keep all
Confidential Information strictly confidential. Consultant will not use, copy,
take, disclose or remove Confidential Information (i) during his employment or
retention, except as expressly authorized by and for the benefit of the Bank or
TCGI, and (ii) at any time after his retention ends for as long as such
Confidential Information has not become generally known in the banking industry
through proper means. Consultant will not claim any rights to or lien on any
Confidential Information. Consultant will immediately notify TCGI or the Bank of
any unauthorized possession, use or disclosure, or threat thereof, of any
Confidential Information by anyone. “Confidential Information” means any other
non-public confidential or proprietary information of TCGI, the Bank and/or its
or their Customers (whether reduced to writing or not) including, but not
limited to: (A) Customer files, presentations, contracts, loan commitments,
credit or loan proposals, credit information, term sheets and other information
relating to TCGI’s or the Bank’s business or its or their Customers;
(B) employee personnel files and expense records; (C) marketing databases and
marketing proposals or strategies; (D) financial analyses; and (E) any other
information belonging to TCGI, the Bank or its or their Customers that would be
protected by law, whether or not it constitutes a “trade secret” within the
meaning of the Illinois Trade Secrets Act (765 ILCS 1065/1 et seq.), as amended.
Confidential Information shall not include: (1) information disclosed publicly
in published materials or (2) information that has become generally known in the
banking industry through proper means. Notwithstanding the foregoing, nothing
herein shall prohibit the Consultant from disclosing any Confidential
Information as is required by law, provided that, unless prohibited from doing

 

5



--------------------------------------------------------------------------------

so by law, prior to any such disclosure, Consultant shall promptly and without
delay, provide notice of such anticipated disclosure to TCGI and the Bank.

(b) Non-Interference. Except with the prior written consent of TCGI and the
Bank, during Consultant’s retention and for a period of twelve (12) months after
his separation from service for any reason, Consultant agrees that he will not,
directly or indirectly, either for himself or for any other business or person:

(i) Solicit or attempt to solicit for the purpose of doing business in a
competitive manner with any of the Bank’s or TCGI’s Customers with whom the Bank
or TCGI has a protectable relationship or with whom Consultant has had
substantial contact, or about whom Consultant obtained Confidential Information
during his employment or retention. For purposes of this Agreement, the term
“Customer” includes any person, firm or entity (A) who, at the time of
Consultant’s employment or retention with TCGI or the Bank, maintained any
depository account at the Bank; or (B) to whom the Bank has extended credit
(whether new or existing) during the six (6) month period immediately preceding
the Consultant’s separation from service; or (C) who otherwise actually used any
of the Bank’s financial products or services during the six (6) month period
immediately preceding the Consultant’s separation from service.

(ii) Solicit or negotiate with, for the purpose of doing business in a
competitive manner with, hiring, or otherwise engage in any activity that
encourages or induces any Employee with whom the Bank or TCGI has a protectable
relationship or with whom Consultant has had substantial contact, or about whom
Consultant obtained Confidential Information to: (A) alter or terminate his or
her employment relationship with TCGI or the Bank, or (B) breach any obligation
owed to the Bank or TCGI. For purposes of this Agreement, the term “Employee”
means any person employed by TCGI or the Bank at the time of the activities
complained of, or any person whose employment with TCGI or the Bank ended within
one (1) month preceding the occurrence of such activity.

(iii) As used in this Agreement, “business” includes any corporation, company,
sole proprietorship, association, partnership, limited partnership, consultant,
independent contractor, or other person or entity.

(c) Extension of Restraints During Periods of Violation. If Consultant violates
any restriction on his activities in this Agreement, Consultant agrees that the
period of such restriction shall not run during the period of the violation and
the duration of such restriction shall automatically be extended for an
additional period equal to the cumulative duration of such violation. Consultant
agrees that the purpose of this Section 7(c) is to give the Bank and TCGI the
protection of the restriction for the full agreed-upon duration.

 

6



--------------------------------------------------------------------------------

(d) Need for Restrictive Provisions in this Agreement. Consultant agrees that
because of the nature of TCGI’s and the Bank’s business, any restriction in this
Agreement is reasonable in light of the benefits conferred upon Consultant and
is necessary in order to protect the legitimate interests of TCGI or the Bank
and enforcement of such restriction will not cause any undue hardship or unduly
restrict Consultant’s ability to earn a living or support his family.

8. BOARD OF DIRECTORS. During the Term and thereafter for as long as Consultant
is one of the “Taylor Family” nominees to the Board of Directors of TCGI
pursuant to Section 2.9 of the Bylaws of TCGI:

(a) TCGI shall make its best effort to cause the Consultant to be elected to the
Board of Directors of TCGI and as its Vice-Chairman;

(b) at each meeting of the stockholders of TCGI at which directors of TCGI are
to be elected and in each proxy statement relating thereto, TCGI shall recommend
that the stockholders elect the Consultant to the Board of Directors of TCGI;

(c) to the extent that TCGI fails to cause Consultant to be appointed to and
maintained on the Board of Directors of TCGI, TCGI shall cause the Consultant to
be appointed as an observer of the Board of Directors of TCGI (other than a
traditional audit or compensation committee but including any executive
committee) entitled to attend all meetings thereof and receive copies of all
actions to be taken by written consent at the same time as the members thereof;
and

(d) TCGI shall make its best effort to cause the Consultant to be elected to the
Board of Directors of the Bank.

The foregoing obligations shall not limit or preclude the Board of Directors of
TCGI or the Bank from taking or failing to take any action that the Board of
Directors of TCGI or the Bank determines in good faith, consistent with the
legal opinion of its outside counsel, that to do otherwise would violate its
fiduciary duties under applicable law.

9. TREATMENT OF EQUITY AWARDS. The Parties acknowledge that Consultant has only
two outstanding equity awards under the Bank’s and/or TCGI’s incentive plans as
follows: (1) an option to purchase 20,000 shares of common stock granted
March 17, 2004 at an exercise price of $26.08 per share, to vest over 5 years in
equal tranches, with an expiration date of March 17, 2014, and (2) an option to
purchase 20,000 shares of common stock granted March 19, 2003 at an exercise
price of $20.00 per share, to vest over 5 years in equal tranches, with an
expiration date of March 19, 2013 (collectively, the “Awards”). TCGI
acknowledges and agrees that these Awards, to the extent unvested, shall
continue to vest during the Term as if the Consultant were an employee, and that
they shall be exercisable through their applicable expiration dates stated
herein.

10. INDEMNIFICATION/INSURANCE. Consultant shall be indemnified by TCGI (and
continue to be indemnified by TCGI relating to his prior employment with TCGI)
to the fullest extent permitted by law and the Bylaws of TCGI with respect to
matters

 

7



--------------------------------------------------------------------------------

occurring on or prior to the last date the Consultant serves as a member of the
Board of Directors of TCGI.

11. RESOLUTION OF DISPUTES. Any dispute related to the interpretation or
enforcement of this Agreement shall be enforceable only by arbitration in Cook
County, Illinois (or such other metropolitan area to which TCGI’s principal
executive offices may be relocated), in accordance with the commercial
arbitration rules then in effect of the American Arbitration Association, before
a panel of three arbitrators, one of whom shall be selected by TCGI, the second
of whom shall be selected by Consultant and the third of whom shall be selected
by the other two arbitrators. In the absence of the American Arbitration
Association, or if for any reason arbitration under the arbitration rules of the
American Arbitration Association cannot be initiated, or if one of the Parties
fails or refuses to select an arbitrator, or if the arbitrators selected by TCGI
and Consultant cannot agree on the selection of the third arbitrator within
seven (7) days after such time as TCGI and Consultant have each been notified of
the selection of the other’s arbitrator, the necessary arbitrator or arbitrators
shall be selected by the presiding judge of the court of general jurisdiction in
the metropolitan area where arbitration under this Section 11 would otherwise
have been conducted. Any award entered by the arbitrators shall be final,
binding and nonappealable and judgment may be entered thereon by any Party in
accordance with applicable law in any court of competent jurisdiction. This
arbitration provision shall be specifically enforceable. Notwithstanding the
foregoing, the Parties hereto may also seek specific enforcement of any of the
provisions of this Agreement, or any of the other documents executed in
connection herewith, and in connection therewith, if a court finds any provision
in this Agreement to be unreasonable or unenforceable, Consultant agrees that
such finding will not affect the validity of any other provision and that the
court may modify, amend or excise such invalid provision so that it is
reasonable and enforceable to the maximum extent permitted by law. Consultant
also agrees that TCGI and the Bank will be entitled to emergency, preliminary,
and final injunctive relief to enforce this Agreement without the need for a
bond or security. TCGI’s and the Bank’s remedies for breach of this Agreement
are cumulative and pursuit of one remedy by TCGI or the Bank shall not exclude
any other remedy.

12. VENUE. To the extent it becomes necessary for a Party to seek specific
enforcement or other equitable relief, TCGI, the Bank and Consultant acknowledge
and agree that the U.S. District for the Northern District of Illinois, or if
such court lacks jurisdiction, the Circuit Court (or its successor) in and for
Cook County, Illinois, shall be the venue and exclusive proper forum in which to
adjudicate any such proceeding, and the Parties further agree that, in the event
of any such litigation they will not contest or challenge the jurisdiction or
venue of these courts.

13. WAIVER OF SERVICE. Consultant agrees to waive formal service of process
under any applicable federal or state rules of procedure. Service of process
shall be effective when given in the manner provided for notices hereunder.

14. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois without regard to its
principles of conflicts of law or choice of law under which the law of any other
jurisdiction would apply.

15. WAIVER OF BREACH. Waiver by TCGI, the Bank or Consultant of the breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any subsequent breach by any Party. The failure to enforce at any time or for
any period of time one or more of the terms or conditions of this Agreement
shall not constitute a waiver of

 

8



--------------------------------------------------------------------------------

any such terms or conditions or the right of TCGI, the Bank or Consultant to
enforce each and every term of this Agreement.

16. WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES
HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE RELATIONSHIP
CONTEMPLATED HEREBY.

17. REGULATORY SUSPENSION AND TERMINATION. If Consultant is suspended from
office and/or temporarily prohibited from participating in the conduct of TCGI’s
or the Bank’s affairs by a notice served under Section 8(e)(3) (12 U.S.C. §
1818(e)(3)) or 8(g) (12 U.S.C. § 1818(g)) of the Federal Deposit Insurance Act,
as amended, TCGI’s or the Bank’s obligations under this Agreement shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, then the Bank shall: (i) pay
Consultant all of the compensation withheld while obligations were suspended,
and (ii) reinstate any of the obligations, which were suspended. If Consultant
is removed and/or permanently prohibited from participating in the conduct of
TCGI’s or the Bank’s affairs by an order issued under Section 8(e) (12 U.S.C. §
1818(e)) or 8(g) (12 U.S.C. § 1818(g)) of the Federal Deposit Insurance Act, as
amended, all obligations of TCGI and the Bank under this Agreement shall
terminate as of the effective date of the order, but vested rights of the
Parties shall not be affected. If TCGI or the Bank is in default as defined in
Section 3(x) (12 U.S.C. § 1813(x)(1)) of the Federal Deposit Insurance Act, as
amended, all obligations of TCGI or the Bank under this Agreement shall
terminate as of the date of default, but this sentence shall not affect any
vested rights of the Parties. All obligations of TCGI and the Bank under this
Agreement shall be terminated, except to the extent determined that continuation
of the Agreement is necessary for the continued operation of the institution by
the Federal Deposit Insurance Corporation (the “FDIC”), at the time the FDIC
enters into an agreement to provide assistance to or on behalf of TCGI or the
Bank under the authority contained in Section 13(c) (12 U.S.C. § 1823(c)) of the
Federal Deposit Insurance Act, as amended, or when TCGI or the Bank is
determined by the FDIC to be in an unsafe or unsound condition. Any rights of
the Parties that have already vested, however, shall not be affected by such
action. Any payments made to Consultant pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with
Section 18(k) (12 U.S.C. § 1828(k)) of the Federal Deposit Insurance Act, as
amended, and any regulations promulgated thereunder.

18. ENTIRE AGREEMENT; AMENDMENT. This Agreement, other than that certain
Indemnification Agreement between the Consultant and TCGI and/or the Bank dated
as of the date hereof, contains the entire agreement of the Parties, supersedes
all prior agreements, understandings, representations, or discussions among the
Parties, and may be amended or modified only by an agreement in writing signed
by the Parties. Consultant acknowledges that in executing this Agreement he is
not relying on any oral or written representation by anyone connected with TCGI
and/or the Bank that is not set forth in this Agreement. Consultant agrees that
any rights he may have or have had under that certain memorandum from TCGI and
the Bank dated June 15, 2005 to Consultant re: Salary Continuation Following
Death shall no longer be in effect as of the date of this Agreement and is
superseded in its entirety by Section 2.2(b) of this Agreement.

19. MISCELLANEOUS.

 

9



--------------------------------------------------------------------------------

19.1 Set-off. To the extent permitted by law, and to the extent that such action
will not result in the imposition of additional taxes, interest or penalties
pursuant to Section 409A, the Bank or TCGI may credit any amount owing to them
from Consultant against any payment(s) that might otherwise be due to Consultant
from the Bank or TCGI.

19.2 Notices. Any communication required or permitted hereunder must be in
writing to be effective and shall be deemed delivered and received (i) if
personally delivered, (ii) if delivered by mail (whether actually received or
not), at the close of business on the third business day next following the day
when placed in the U.S. mail, postage prepaid, certified or registered mail,
return receipt requested, addressed as set forth below, or (iii) on the first
business day after proper and timely deposit for next day delivery, freight
prepaid, with a nationally recognized delivery service providing next-day
service to the location of the recipient, to such Party at the address set forth
below:

 

If to TCGI or the Bank:

   Taylor Capital Group, Inc.


9550 W. Higgins Road

Rosemont, IL 60018

Attention: GSVP - Human

Capital

With a Copy to:

   Jeffrey Patt


Katten Muchin Rosenman LLP

525 W. Monroe St.

Chicago, Illinois 60661

If to Consultant:

   Jeffrey W. Taylor


1038 Bluff Road

Glencoe, IL 60022

With a Copy to:

   Stanley Meadows


McDermott Will & Emery LLP

227 W. Monroe St.

Chicago, IL 60606

(or to such other address as any Party shall specify by written notice so
given).

19.3 Headings. All headings contained in this Agreement are inserted herein for
convenience of reference only and shall not be considered in the construction of
any provision hereof.

19.4 Gender and Number. Whenever in this Agreement the masculine, feminine or
neuter gender is used, such usage shall be deemed to include all other genders
as well, and singular usage shall include plural usage, and vice versa, all as
the context shall require.

19.5 Benefits and Assignability. This Agreement shall inure to the benefit of
and be binding upon the Parties and their successors and assigns; provided,
however, (i) the duties, rights, or obligations of Consultant under this
Agreement are personal to him and may not be assigned by him, and
(ii) Consultant’s right to receive

 

10



--------------------------------------------------------------------------------

payments under this Agreement may not be assigned without the prior written
consent of TCGI and the Bank, which consent may be withheld in the sole
discretion of TCGI or the Bank. TCGI and the Bank shall be free to assign the
Agreement to any party without the consent of Consultant or any of his
administrators, heirs, successors or assigns.

19.6 Voluntary Agreement. Consultant represents and agrees that he fully
understands his right to discuss all aspects of this Agreement with his private
attorney, that to the extent he desired, he availed himself of this right, that
he has carefully read and fully understands all of the provisions of the
Agreement, that he is competent to execute this Agreement, that his decision to
execute this Agreement has not been obtained by any duress and that he freely
and voluntarily enters into this Agreement, and that he read this document in
its entirety and fully understands the meaning, intent and consequences of this
Agreement.

19.7 Interpretation. This Agreement shall be interpreted without regard to any
presumption or rule requiring construction against the Party causing the
Agreement to be drafted as the Parties have had an opportunity to provide input
in the drafting of this Agreement.

19.8 Survivability. The Parties acknowledge and agree that the provisions of
this Agreement are intended to and shall survive indefinitely or as provided in
accordance with the applicable provisions, and that the termination or
expiration of the Term hereof shall only terminate those provisions expressly to
be performed solely during the Term.

19.9 Severability. The covenants and agreements contained herein are separate
and severable and the invalidity or unenforceability of any one or more of such
covenants or agreements shall not affect the validity or enforceability of any
other covenant or agreement contained herein. In addition, if, in any judicial
proceeding, a court shall refuse to enforce one or more of the covenants or
agreements contained herein because the duration thereof is too long, or the
scope thereof is too broad, it is expressly agreed among the Parties hereto that
such duration or scope shall be deemed reduced to the extent necessary to permit
the enforcement of such covenants or agreements.

19.10 Beneficiary. If any amounts due hereunder become payable after the death
of Consultant, the Bank shall pay such amounts to a legal beneficiary designated
in writing by Consultant. If Consultant files no beneficiary designation or if
no beneficiary designated survives Consultant, the Bank shall pay such amounts
(i) to the surviving spouse, if any, (ii) to the descendants of Consultant, per
stirpes, if no spouse survives, or (iii) to the estate of Consultant if no
spouse or descendants survive Consultant.

19.11 Section 409A Compliance. It is the intent of the Parties to comply with
all provisions of Section 409A so that Consultant shall not be required to
include in his gross income for federal income tax purposes, prior to the actual
receipt thereof, any amounts received that may otherwise be considered to be
deferred payments. In the event that the interpretation or requirements of
Section 409A change during the Term, the Parties will amend this Agreement, only
as necessary, to comply with any such change, if and to the extent such an
amendment would be permitted by Section

 

11



--------------------------------------------------------------------------------

409A. Notwithstanding any provision herein to the contrary, nothing in this
Agreement shall require TCGI or the Bank to pay any tax, penalty or interest
assessed against Consultant or otherwise required to be paid by Consultant for
any Section 409A failures or non-compliance with Section 409A.

19.12 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but which together shall constitute one
and the same instrument.

19.13 Expenses. The Bank shall pay the legal fees and expenses incurred by
Consultant in connection with the negotiation and preparation of this Agreement
and related documents and relating to the transactions being contemplated with
Harrison Steans and certain of his affiliates within thirty (30) days of the
Bank’s receipt of statements evidencing such legal fees and expenses; provided,
that such fees and expenses, together with other fees and expenses of the Taylor
Family (including without limitation, the employment agreement among TCGI, the
Bank and Bruce Taylor) relating to such matters shall not in the aggregate
exceed $100,000; provided, further, that such reimbursements shall not be made
later than March 15, 2009.

CONSULTANT ACKNOWLEDGES THAT HE HAS READ ALL OF THE TERMS OF THIS AGREEMENT,
UNDERSTANDS THE AGREEMENT, AND AGREES TO ABIDE BY ITS TERMS AND CONDITIONS.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

COLE TAYLOR BANK     TAYLOR CAPITAL GROUP, INC. By:   /s/ Mark A. Hoppe     By:
  /s/ Mark A. Hoppe

 

CONSULTANT    

/s/ Jeffrey W. Taylor

 

      Jeffrey W. Taylor      

 

12



--------------------------------------------------------------------------------

Exhibit A

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (this “Agreement”) is made between
Taylor Capital Group, Inc. (“TCGI”) and Cole Taylor Bank (the “Bank”)
(collectively, the “Company”), on the one hand, and Jeffrey W. Taylor
(“Consultant”), on the other.

WHEREAS, on [date], 2008, Consultant and the Company entered into a Consulting
Agreement (the “Consulting Agreement”) for Consultant to serve as a consultant
to the Bank; and

WHEREAS, effective [date] (the “Separation Date”), Consultant’s retention with
the Bank will terminate; and

WHEREAS, Consultant and the Company wish to fully resolve any and all past,
present or future disputes relating to Consultant’s engagement with, or
termination from the Company, and to set forth terms and conditions relating to
the termination of Consultant’s engagement.

NOW, THEREFORE, in consideration of the releases, representations, and
obligations stated below, Consultant, on the one hand, and TCGI and the Bank, on
the other, agree as follows:

1. Separation from Service. Consultant’s engagement with the Company will
terminate effective                      (the “Separation Date”).

2. Consideration of Company. In consideration for the releases and covenants by
Consultant in this Agreement (provided that Consultant abides by and does not
revoke any part of this Agreement), the Company will provide Consultant with the
following payments and benefits: [insert description of payments and benefits to
be paid as set forth in the Consulting Agreement]

3. Consultant Release of Rights and Agreement Not to Sue. Consultant (defined
for the purpose of this Paragraph 3 as Consultant and Consultant’s agents,
representatives, attorneys, assigns, heirs, executors, and administrators) fully
and unconditionally releases the Released Parties (defined as TCGI, the Bank,
and any of their past or present employees, agents, insurers, attorneys,
administrators, officials, directors, shareholders, divisions, parents,
subsidiaries, predecessors, successors, affiliates, employee benefit plans, and
the sponsors, fiduciaries, or administrators of the Company’s employee benefit
plans) from, and agrees not to bring any action, proceeding or suit against any
of the Released Parties regarding, any and all known and/or unknown claims
and/or causes of action, liabilities, damages, fees, and/or remuneration of any
sort, arising or that may have arisen out of or in connection with Consultant’s
retention, prior employment with or termination of employment from or retention
by the Company, including but not limited to claims or causes of action for:

(a) violation of any written or unwritten contract, agreement, understanding,
policy, benefit, retirement or pension plan, severance plan, or covenant of any
kind, or failure to pay wages, bonuses, employee benefits, other compensation,
attorneys’ fees, damages, or any other remuneration;

 

13



--------------------------------------------------------------------------------

(b) discrimination or retaliation on the basis of any characteristic or trait
protected under law (including but not limited to race, color, national origin,
sex, sexual orientation, religion, disability, marital or parental status, age,
union activity or other protected activity), or other denial of protection or
benefits under any statute, ordinance, executive order or regulation (including
but not limited to claims under Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Civil Rights Act of 1866, the Age Discrimination
in Employment Act, the Americans with Disabilities Act, the Fair Labor Standards
Act, the Family and Medical Leave Act, the Workers’ Adjustment and Retraining
Notification, the Employee Retirement Income Security Act of 1974, the Illinois
Wage Payment and Collection Act, and the Illinois Human Rights Act, or any other
federal, state or local statute, ordinance, or regulation regarding employment,
termination of employment, or discrimination in employment); and/or

(c) violation of any public policy or common law of any state relating to
employment or personal injury (including but not limited to claims for wrongful
discharge, defamation, invasion of privacy, infliction of emotional distress,
negligence, interference with contract).

Consultant further waives any right to recovery in a proceeding instituted on
Consultant’s behalf by an administrative agency or other entity regarding
Consultant’s retention or employment with, or separation from, the Company;
provided, however, that Consultant is not releasing any claims related to
(i) the breach of this Agreement; (ii) any vested right in any employee benefit
plan in which Consultant was participating as of the Separation Date;
(iii) coverage under the Company’s directors’ and officers’ liability insurance
policy pursuant to the terms and conditions of such policy; (iv) any right to
indemnification; (v) worker’s compensation benefits; (vi) the rights to health
care continuation coverage pursuant to COBRA; (vii) unemployment insurance
benefits; and (viii) any claim that may not be released as a matter of law.
Consultant affirms that, as of the date of signing this Agreement, no action or
proceeding covered by this Paragraph 3 is pending against any of the Released
Parties.

4. Acknowledgement of Continuing Obligations. Notwithstanding this Agreement and
the termination of Consultant’s position with the Company, the parties
acknowledge and agree that those provisions of the Consulting Agreement intended
to survive Consultant’s separation or termination of the Term of the Consulting
Agreement shall so survive, and that the parties remain bound by provisions of
the Consulting Agreement including but not limited to Sections 4 through 7 and
11 through 13 and 17. Consultant represents that, no later than the date on
which he tenders this Agreement to the Company, he will have fully complied with
his obligations set forth in Section 3 of the Consulting Agreement.

5. Non-admission/Inadmissibility. This Agreement does not constitute an
admission by the Company that any action it took with respect to Consultant was
wrongful, unlawful or in violation of any local, state, or federal statute or
regulation, or susceptible of inflicting any damages or injury on Consultant,
and the Company specifically denies any such wrongdoing or violation. This
Agreement is entered into solely to resolve fully all matters relating to or
arising out of Consultant’s retention or employment with and termination from
the Company, and neither the Agreement nor information regarding its

 

14



--------------------------------------------------------------------------------

execution or implementation may be admitted or used as evidence in a subsequent
proceeding of any kind, except one alleging a breach of this Agreement or any
other matter excluded from the releases.

6. Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with laws and judicial decisions of the State of
Illinois, without regard to its principles of conflicts of law. Any suit,
action, or other proceeding arising out of this Agreement shall be subject to
the exclusive jurisdiction of the federal or state courts located in Cook
County, Illinois.

7. Entire Agreement. This Agreement represents the entire agreement and
understanding concerning the matters addressed herein and Consultant’s
separation from the Company. With the exception of those provisions of the
Consulting Agreement intended to survive Consultant’s separation from employment
or termination of the Term of the Consulting Agreement, this Agreement
supersedes and replaces any and all prior agreements, understandings,
discussions, negotiations, or proposals concerning Consultant’s termination of
employment with the Company.

8. Waiver. No provision of this Agreement may be waived except by a writing
executed and delivered by the party against whom waiver is sought. Any such
written waiver shall be effective only with respect to the event or circumstance
described therein and not with respect to any other event or circumstance,
unless such waiver expressly provides to the contrary.

9. Revocation Period. Consultant has the right to revoke this Agreement for up
to seven days after Consultant signs it. In order to revoke this Agreement,
Consultant must sign and send a written notice of the decision to do so,
following the notice provisions set forth in Section 19.2 of the Consulting
Agreement, and that written notice must be received by the Company no later than
the eighth day after Consultant signed this Agreement. If Consultant revokes
this Agreement, Consultant will not be entitled to any of the consideration from
the Company described in Paragraph 2 of this Agreement, and all such
consideration shall be forfeited.

10. Voluntary Execution of Agreement. Consultant acknowledges that:
(i) Consultant has carefully read this Agreement and fully understands its
meaning; (ii) Consultant had the opportunity to take up to 21 days after
receiving this Agreement to decide whether to sign it; (iii) Consultant
understands that the Company is herein advising him, in writing, to consult with
an attorney before signing it; and (iv) Consultant is signing this Agreement
knowingly, voluntarily, and without any coercion or duress, and everything
Consultant is receiving for signing this Agreement is described in the Agreement
itself, and no other promises or representations have been made to cause
Consultant to sign this Agreement. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, but which
together shall constitute one and the same instrument.

[Signature Page Follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date(s)
written below.

 

JEFFREY W. TAYLOR     TAYLOR CAPITAL GROUP, INC.           By:           Title:
    Dated:        

 

Dated:

         

 

COLE TAYLOR BANK

      By:           Title:          

 

Dated:

   

 

16